***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      LAWRENCE ANDREWS v. COMMISSIONER
               OF CORRECTION
                  (AC 41689)
                 DiPentima, C. J., and Keller and Moll, Js.

                                  Syllabus

The petitioner, who previously had been convicted of felony murder in
   connection with the death of the victim, who died of asphyxia by manual
   strangulation and had been found in the basement of an apartment
   building, filed a second amended petition for a writ of habeas corpus,
   claiming, inter alia, that he received ineffective assistance from the
   counsel who had represented him with respect to his criminal trial.
   Specifically, he claimed that his trial counsel was ineffective in failing
   to investigate and call R as a witness at the criminal trial, and to present
   a defense predicated on R’s testimony and a written statement R had
   provided to the police, in which R stated that S had confessed to killing
   the victim. The habeas court rendered judgment denying the habeas
   petition and, thereafter, denied the petition for certification to appeal,
   and the petitioner appealed to this court. Held that the habeas court
   did not abuse its discretion in denying the petition for certification to
   appeal, as the petitioner failed to demonstrate that his claims of ineffec-
   tive assistance of counsel were debatable among jurists of reason, that
   a court could have resolved the issues in a different manner, or that the
   questions raised were adequate to deserve encouragement to proceed
   further: the habeas court’s findings that S’s confession to R, which trial
   counsel did not present to the jury at the petitioner’s criminal trial, did
   not exclude the presence of others in the basement at the time of the
   victim’s murder and that R assumed that the petitioner was not with S
   when S murdered the victim were not clearly erroneous, as the evidence
   in the record did not indicate that S told R that the petitioner was
   not present when S murdered the victim, R’s testimony and statement
   indicated only that S killed the victim, and the evidence supported the
   court’s findings that S’s confession did not exclude the presence of
   others at the crime scene when S murdered the victim and that R merely
   presumed that the petitioner was absent; moreover, the petitioner failed
   to demonstrate that he was prejudiced by his trial counsel’s alleged
   deficient performance because, even if S’s confession to R had been
   presented to the jury at the petitioner’s criminal trial, there was no
   reasonable probability that the outcome of the trial would have been dif-
   ferent.
        Argued September 9—officially released November 5, 2019

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Sferrazza, J.; judgment
denying the petition; thereafter, the court denied the
petition for certification to appeal, and the petitioner
appealed to this court. Appeal dismissed.
  Patrick S. White, assigned counsel, with whom, on
the brief, was Christopher Y. Duby, assigned counsel,
for the appellant (petitioner).
  Timothy J. Sugrue, assistant state’s attorney, with
whom on the brief, were Maureen Platt, state’s attorney,
and Marc G. Ramia, senior assistant state’s attorney,
for the appellee (respondent).
                         Opinion

   MOLL, J. The petitioner, Lawrence Andrews, appeals
from the denial of his second amended petition for a
writ of habeas corpus following the denial of his petition
for certification to appeal. On appeal, the petitioner
claims that the habeas court (1) abused its discretion
in denying his petition for certification to appeal and
(2) erroneously concluded that he failed to establish
that his state and federal constitutional rights to the
effective assistance of counsel were violated.1 We con-
clude that the habeas court did not abuse its discretion
in denying the petition for certification to appeal and,
accordingly, dismiss the appeal.
   The following facts, as set forth by our Supreme Court
in the petitioner’s direct appeal from his conviction and
as recited by the habeas court in its memorandum of
decision, and procedural history are relevant to our
disposition of the appeal. ‘‘On March 21, 1999, a tenant
at 17 Burton Street in the city of Waterbury went to
the basement to retrieve his bicycle and discovered the
partially clothed body of the victim, Michelle McMaster,
lying on the floor. A police investigation subsequently
determined that the cause of her death was asphyxia
by manual strangulation and that the evidence also was
consistent with a sexual assault.
  ‘‘For nearly one decade, the police were unable to
solve the crime. In 2008 and 2009, however, a purported
eyewitness, Donna Russell, was interviewed on several
occasions by detectives from the Waterbury Police
Department and gave three increasingly detailed writ-
ten statements regarding what she had seen. In her
statements, Russell disclosed that, on the evening of
March 20, 1999, she went to the basement of 17 Burton
Street, a local drug hangout, for the purpose of using
heroin. Upon her arrival, four other people already were
there: the [petitioner], Barry Smith, a man she did not
know but who later was identified from a photographic
array as Orenthain Daniel, and the victim. As Russell
proceeded to inject herself with heroin, she heard the
[petitioner] and the victim arguing about money or
drugs. The argument quickly escalated, and a struggle
ensued, during which the victim was knocked down.
Afraid that something ‘horrible’ was about to happen,
Russell decided to flee. The last thing she saw upon
escaping from the basement was the [petitioner] bend-
ing over the victim and choking her, Smith holding down
her arms, and Daniel pulling down her pants. She also
heard the victim gasping for air and pleading for Rus-
sell’s help, and the men saying they were going to have
sex with her one way or another.’’ State v. Andrews,
313 Conn. 266, 270–71, 96 A.3d 1199 (2014).
   Our Supreme Court in Andrews also set forth the
following additional facts. On March 6, 2009, the peti-
tioner was arrested and charged with murder. Id., 271
and n.2. ‘‘On March 7, 2009, the day after the [petitioner]
was arrested and charged with murder, he gave oral
and written statements to the police regarding his
involvement in the crime. In his statements, the [peti-
tioner] explained that, in 1999, he was a ‘runner’ who
referred drug purchasers to drug sellers and received
drugs in exchange for the referrals. In March, 1999, he
brought the victim to a drug seller for a $100 purchase
of crack cocaine and received $30 worth of crack
cocaine in return. He and the victim then went to the
basement of a house on Burton Street ‘where lots of
people go to get high.’ Smith, who also was in the
basement, began to argue with the victim about giving
him some of her crack cocaine. Smith then hit the victim
in her face, which caused her to fall down. Believing
that the crack cocaine was in one of the victim’s hands,
which was clenched, and knowing that she had a fairly
large quantity of the substance, the [petitioner]
explained in his signed, written statement: ‘I thought
to myself, why should [Smith] get all the crack? . . .
I want to get some for myself, so I went at [the victim].
[The victim] was trying to wrestle out from under
[Smith], so I went up to the top of her head and tried
to control her head and get the crack. It was a frenzy.
I grabbed her by the neck and, at one point to control
her, I hit her in the head a couple [of] times. When I
had her by the neck, I was squeezing her neck, trying
to knock the wind out of her. After I had her by the
neck, my hands were mostly on her chest and shoulders,
but I did grab her neck a couple more times. Then
[Smith] started to choke her, and she started to go out,
by that, I mean, pass out. Then another guy jumped
[in], and he hit her in the stomach. At one point, [Smith]
got a metal thing. It was like some frame of a table or
chair and [he] started to swing at [the victim]. It hit
both me and her. All the while, [Smith] was still choking
her. I was trying to grab at her hand to get the crack,
but she wouldn’t let go. When this was all going on, I
remember seeing [Russell] . . . . I’m not sure when
[Russell] left. The third guy started to pull [the victim’s]
pants down and then [Smith] pulled up her shirt; this
is when [the victim] let go of the crack, when she tried
to hold her pants so they wouldn’t get down. [Smith]
started to choke her again, and, eventually, she went
out. When I mean she went out, her eyes were closed,
she wasn’t fighting no more. I don’t know if she was
dead or not, but she wasn’t moving. I don’t even know
if she was breathing. The third guy was still pulling her
pants down. I knew this was bad, so I got up and got
out of there. I don’t know what happened to the crack.
I’m sure someone tried to get it off the floor.’ The [peti-
tioner] later identified Smith and Daniel from photo-
graphic arrays as the other two participants in the inci-
dent.’’ Id., 311–13.
  By way of its operative substitute information filed
on April 27, 2011, the state charged the petitioner with
murder in violation of General Statutes §§ 53a-8 and
53a-54a (a), and felony murder, based on the predicate
felony of attempted robbery, in violation of General
Statutes § 53a-54c.2 The case was tried to a jury over
the course of approximately two weeks in May and
June, 2011. The petitioner, who was represented by
Attorney Eroll Skyers, testified at trial. The petitioner’s
theory of defense was that he was not present at the
Burton Street residence on the night of the victim’s
murder, he had not seen the victim for a couple of years
prior to 1999, and his statement to the police following
his arrest had been the product of deception. Following
trial, the jury acquitted the petitioner of murder, but
convicted him of felony murder. Subsequently, the trial
court sentenced the petitioner to thirty-five years of
incarceration. The petitioner appealed to our Supreme
Court, which affirmed the judgment of conviction. See
State v. Andrews, supra, 313 Conn. 324.
   On October 28, 2014, the petitioner, representing him-
self, filed a petition for a writ of habeas corpus. On April
20, 2017, after assigned habeas counsel had appeared
on his behalf, the petitioner filed his operative three-
count second amended petition for a writ of habeas
corpus (second amended petition).3 In counts one and
two of the second amended petition, the petitioner
alleged that, in violation of Brady v. Maryland, 373 U.S.
83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), the
state failed to disclose to him a purportedly exculpatory
written statement given to the Waterbury Police Depart-
ment in 2003 by an individual named Norman Reynolds.
In count three of the second amended petition, the
petitioner alleged that Skyers rendered ineffective assis-
tance by failing (1) to conduct a reasonably diligent
investigation and, thereby, failing to discover Reynolds
as a defense witness, (2) to call Reynolds as a defense
witness, and/or (3) otherwise to provide the petitioner
with a reasonable defense. On June 6, 2017, the respon-
dent, the Commissioner of Correction, filed a return,
leaving the petitioner to his proof.
   On December 14, 2017, the habeas court, Sferrazza,
J., held a one day trial. The court heard testimony from
the petitioner, Reynolds, Skyers, and Frank Riccio, who
testified as an expert witness on behalf of the petitioner.
On March 29, 2018, the parties filed posttrial briefs.
On April 16, 2018, the court issued a memorandum of
decision denying the second amended petition. There-
after, the petitioner filed a petition for certification to
appeal from the judgment denying the second amended
petition, which the court denied. This appeal followed.
Additional facts and procedural history will be set forth
as necessary.
                             I
   The petitioner first claims that the habeas court
abused its discretion in denying his petition for certifica-
tion to appeal from the judgment denying the second
amended petition. We disagree.
   We ‘‘begin by setting forth the procedural hurdles
that the petitioner must surmount to obtain appellate
review of the merits of a habeas court’s denial of the
[amended] habeas petition following denial of certifica-
tion to appeal. In Simms v. Warden, 229 Conn. 178,
187, 640 A.2d 601 (1994), [our Supreme Court] con-
cluded that . . . [General Statutes] § 52-470 (b) pre-
vents a reviewing court from hearing the merits of a
habeas appeal following the denial of certification to
appeal unless the petitioner establishes that the denial
of certification constituted an abuse of discretion by
the habeas court. In Simms v. Warden, 230 Conn. 608,
615–16, 646 A.2d 126 (1994), [our Supreme Court] incor-
porated the factors adopted by the United States
Supreme Court in Lozada v. Deeds, 498 U.S. 430, 431–32,
111 S. Ct. 860, 112 L. Ed. 2d 956 (1991), as the appro-
priate standard for determining whether the habeas
court abused its discretion in denying certification to
appeal. This standard requires the petitioner to demon-
strate that the issues are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . . A
petitioner who establishes an abuse of discretion
through one of the factors listed above must then dem-
onstrate that the judgment of the habeas court should
be reversed on its merits. . . . In determining whether
the habeas court abused its discretion in denying the
petitioner’s request for certification, we necessarily
must consider the merits of the petitioner’s underlying
claims to determine whether the habeas court reason-
ably determined that the petitioner’s appeal was frivo-
lous.’’ (Emphasis in original; internal quotation marks
omitted.) Grover v. Commissioner of Correction, 183
Conn. App. 804, 811–12, 194 A.3d 316, cert. denied, 330
Conn. 933, 194 A.3d 1196 (2018).
   For the reasons set forth in part II of this opinion,
we conclude that the petitioner has failed to demon-
strate that (1) his claims are debatable among jurists
of reason, (2) a court could resolve the issues in a
different manner, or (3) the questions are adequate to
deserve encouragement to proceed further. Thus, we
conclude that the habeas court did not abuse its discre-
tion in denying the petition for certification to appeal.
                            II
   Turning to the petitioner’s substantive claim on
appeal, the petitioner asserts that the habeas court erro-
neously concluded that he did not sustain his burden
of demonstrating that Skyers rendered ineffective assis-
tance by failing to investigate and call Reynolds as a
witness at the petitioner’s criminal trial and to present
a defense predicated on Reynolds’ testimony and the
written statement provided by Reynolds to the Water-
bury Police Department in 2003. For the reasons set
forth subsequently in this opinion, the petitioner’s
claim fails.
   We begin by setting forth the relevant standard of
review and legal principles that govern our review of
the petitioner’s claim. ‘‘The habeas court is afforded
broad discretion in making its factual findings, and
those findings will not be disturbed unless they are
clearly erroneous. . . . Historical facts constitute a
recital of external events and the credibility of their
narrators. . . . Accordingly, [t]he habeas judge, as the
trier of facts, is the sole arbiter of the credibility of
witnesses and the weight to be given to their testimony.
. . . The application of the habeas court’s factual find-
ings to the pertinent legal standard, however, presents
a mixed question of law and fact, which is subject to
plenary review. . . .
   ‘‘[I]t is well established that [a] criminal defendant
is constitutionally entitled to adequate and effective
assistance of counsel at all critical stages of criminal
proceedings. Strickland v. Washington, [466 U.S. 668,
686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)]. . . . As
enunciated in Strickland v. Washington, supra, 466 U.S.
687, this court has stated: It is axiomatic that the right
to counsel is the right to the effective assistance of
counsel. . . . A claim of ineffective assistance of coun-
sel consists of two components: [1] a performance
prong and [2] a prejudice prong. To satisfy the perfor-
mance prong . . . the petitioner must demonstrate
that his attorney’s representation was not reasonably
competent or within the range of competence displayed
by lawyers with ordinary training and skill in the crimi-
nal law. . . . To satisfy the prejudice prong, [the peti-
tioner] must demonstrate that there is a reasonable
probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different.
. . . The [petitioner’s] claim will succeed only if both
prongs are satisfied.’’ (Citation omitted; internal quota-
tion marks omitted.) Chance v. Commissioner of Cor-
rection, 184 Conn. App. 524, 533–34, 195 A.3d 422, cert.
denied, 330 Conn. 934, 194 A.3d 1196 (2018).
  The following additional facts are relevant to our
resolution of the petitioner’s claim. At the habeas trial,
the petitioner called Reynolds as a witness. Reynolds
testified that, in 1999, while he was incarcerated at the
Brooklyn Correctional Institution, Smith confessed to
Reynolds that he had murdered the victim. Reynolds
further testified that, after hearing Smith’s confession,
Reynolds contacted the Office of the State’s Attorney,
which ultimately led to a meeting between Reynolds
and the Waterbury Police Department in 2003, during
which Reynolds provided the police with a signed,
sworn written statement (Reynolds’ statement). Rey-
nolds’ statement, which was admitted into evidence at
the habeas trial, provided, in pertinent part, the follow-
ing regarding Smith’s confession: ‘‘[Smith] said that he
ha[d] something to get off his chest that[’d] been eating
him up inside. [Reynolds] asked him what it was and
[Smith told Reynolds] he killed [the victim], he said that
it was an accident, he did not mean to kill her. [Smith]
said that one night he was up on Burton Street. He said
that he was running [drug] sales for ‘Boo-Boo’ Slade.
[The petitioner] was also running sales. At one point,
[the victim] showed up and [the petitioner] brought her
to a house on Burton Street to get high. [Smith] said
that he also went to Burton Street with them to get
high. Boo-Boo Slade also showed up at the house and
all of them ‘tricked’ with [the victim], meaning that they
had sex with her. [Smith] said that after this, he and
Boo-Boo went back outside and he was running drug
sales for [Boo-Boo] Slade. [Smith] said that he would
go back to where [the victim] was on Burton Street,
and get some money so he could [buy] some more base
to smoke with [the victim]. At one time, [Smith] said
that he went back to smoke some base with [the victim],
he began to have sex with [the victim]. He said one leg
was out of her pants. He said [the victim] began resisting
him, and [Smith] said that he started hitting her and
smacking her around. [Smith] said that [the victim] tried
pushing him off her, and he began choking her and
smacking her because she was fighting back. [Smith]
said that after that, he left Burton Street. [Smith] told
[Reynolds] that it was an accident, he didn’t mean to
kill her.’’4
  Reynolds also testified that in February, 2012, he
provided testimony in a separate jury trial held in a
criminal matter filed against Smith.5 The transcripts of
Reynolds’ testimony at Smith’s trial, which were admit-
ted into evidence at the habeas trial, reflect that Rey-
nolds provided the following testimony, in pertinent
part, on direct examination concerning Smith’s con-
fession:
  ‘‘Q. And what was it that [Smith] told you?
  ‘‘A. [Smith] told me he killed [the victim].
 ‘‘Q. Tell us in as much detail as you can remember
what specifically [Smith] told you.
  ‘‘A. He said there was him, [the petitioner] . . . [a]nd
another guy named [Boo-Boo] Slade, they [were] run-
ning [narcotic] sales for them and they were getting
high on Burton Street in the basement—I believe, the
basement. And they brought [the victim] down there
and they—they—had sex with [her] for drugs.6
  ‘‘Q. And then what happened after that, what did
[Smith] tell you?
 ‘‘A. They—they left—back up—[Smith] said they
went back up and started running more sales—
  ‘‘Q. Who’s they went back up?
  ‘‘A. Him, [the petitioner], and [Boo-Boo].
                          ***
  ‘‘Q. And after they had had sex with [the victim] down
in the basement what happened after that, what did
they—what did [Smith] . . . tell you happened after
that?
  ‘‘A. [Smith] said they went upstairs, they went back
up, them three, [the victim] was still downstairs I
believe. Then [Smith] said he went back downstairs to
get more money from [the victim], I believe, to get more
money from her. . . .
 ‘‘Q. [Smith] goes back down to [the victim] to get
more money.
  ‘‘A. Right.
  ‘‘Q. Okay.
  ‘‘A. And I guess they were starting to [get] high and
said they’d been having sex again.
  ‘‘Q. Who said they were having sex again?
  ‘‘A. [Smith]. He described to me how—he had one
pant—one—one—one of her pant legs off of her, one
was on, one was off. He was having sex and she started
resisting and he wouldn’t stop and that’s when he
started just punching, strangling, choking her.
  ‘‘Q. Who told you that [Smith] was choking her?
  ‘‘A. [Smith] told me that.
  ‘‘Q. Any doubt about that?
  ‘‘A. That’s what [Smith] said to me so, no.
 ‘‘Q. How about the smacking around or punching her,
who told you that?
  ‘‘A. [Smith] did.
  ‘‘Q. And what happened after that?
  ‘‘A. [Smith] was choking her and he says it was an
accident.’’ (Emphasis in original; footnote added.)
  Additionally, the petitioner’s counsel elicited the fol-
lowing relevant testimony from Reynolds on direct
examination at the habeas trial:
  ‘‘Q. And just kind of with respect to [the petitioner’s]
involvement, did your testimony [at Smith’s trial] kind
of involve what [the petitioner] had to [do] with this
whole case?
  ‘‘A. Actually, I believe [the petitioner] had nothing to
do with it at all because it was about [Smith].
  ‘‘Q. So what did [Smith], his conversation with you,
his—well, we’ll call—
  ‘‘A. The only thing that [Smith] mentioned about [the
petitioner] is that [the petitioner] had bought a house,
and that was just what he said to me. I don’t know if
that actually happened. [Smith] never implicated [the
petitioner] in committing a crime with him. None of
the sorts, and I never heard that [the petitioner] had
anything to actually do with the crime.
  ‘‘Q. So when [Smith] confided in you, when he con-
fessed to you . . . his confession basically was that he
was downstairs in a basement with [the petitioner] and
with [the victim] and another individual. Correct?
  ‘‘A. I don’t—I can’t recall who he said he, who he
was down there with. It’s been some time, but I can’t
recall what he said.
                           ***
   ‘‘Q. So you testified [at Smith’s trial] that [the peti-
tioner]—well, [Smith] told you that [the petitioner] was
down in that basement at one point?
  ‘‘A. Yes. Yes.
   ‘‘Q. However, [the petitioner] left, and when he left
[the victim] was still alive?
  ‘‘A. Yes.
                           ***
   ‘‘Q. So that’s [what Smith] confided in you that . . .
he went back down to that basement alone without
[the petitioner]?
  ‘‘A. Right.
  ‘‘Q. And he accidentally killed [the victim]?
  ‘‘A. Yes.
  ‘‘Q. And [the petitioner] was not present when that
happened?
  ‘‘A. Not at all. Never mentioned [the petitioner] being
back down there at the time.
   ‘‘Q. Are you aware that [the petitioner] also had a
trial in the death of [the victim]?
  ‘‘A. Yeah. Which I was kind of surprised at.
  ‘‘Q. And why were you surprised?
  ‘‘A. Because [the petitioner] wasn’t there, wasn’t pres-
ent at the time when [the victim] was killed based on
what [Smith] had said to me. . . .
   ‘‘Q. And if you had been asked to testify in [the peti-
tioner’s] case, would you have testified?
  ‘‘A. There would be nothing to testify to because I
knew nothing of him being in the basement at the time
of the murder.
  ‘‘Q. Well, if they ask you about what [Smith] had told
you and how he had confided in you, would you have
testified to that?
  ‘‘A. I would testify what [Smith] had said to me, yes.’’
  On cross-examination, the respondent’s counsel elic-
ited the following relevant testimony from Reynolds:
  ‘‘Q. And who sexually assaulted the victim according
to your conversation with [Smith]?
  ‘‘A. According to me, I believe [Smith] said him and
someone else had sex with her. I guess a group of
people. I don’t know specifically who, but he said—I
know he said they, and I don’t know who’s they are.
                              ***
  ‘‘Q. You had testified earlier, and I’ll have the court
reporter read it back for you if we need to. When I
asked you whether or not [Smith] knew who sexually
assaulted [the victim], did you or did you not say that
there were other people there and you used the word
they? Did you or did you not testify to that?
  ‘‘A. Yes. I did say that.
  ‘‘Q. Okay. So did [Smith] indicate in your conversation
with him that there were other people present at the
time of the murder?
  ‘‘A. Yes.
  ‘‘Q. Okay. Did [Smith] indicate who else was present
at the time that [the victim] was murdered?
  ‘‘A. I can’t recall that if someone else was present or—
 ‘‘Q. Did [Smith] indicate whether or not other people
were present when [the victim] was sexually assaulted?
  ‘‘A. Yes.
   ‘‘Q. And who did [Smith] indicate was present while
[the victim] was sexually assaulted?
  ‘‘A. I can’t recall.’’
  On redirect examination, the petitioner’s counsel
then elicited the following relevant testimony from
Reynolds:
  ‘‘Q. And now I’m just going to try to clarify your
testimony with respect to your statement. I think you
might have gotten a little confused. So—
  ‘‘A. Yeah.
   ‘‘Q. You testified [o]n February 29 of 2012 [at Smith’s
trial,] that [Smith] told you the three individuals were
downstairs tricking with [the victim]?
  ‘‘A. Yes.
  ‘‘Q. And then that those three individuals then went
back upstairs?
  ‘‘A. Um-hum.
  ‘‘Q. And one of those individuals who left and went
back upstairs was [the petitioner]?
  ‘‘A. Yes.
  ‘‘Q. And then [Smith] alone went back downstairs?
  ‘‘A. Went back downstairs, yes. . . .
   ‘‘Q. So what was your testimony with respect to after
[the petitioner] had left being downstairs with [the
victim]?
  ‘‘A. Yeah. He went back downstairs.
  ‘‘Q. Who’s he?
  ‘‘A. [Smith] . . . went back downstairs and began to
have sex with [the victim].
  ‘‘Q. And is that when [Smith] began sexually
assaulting [the victim]?
  ‘‘A. Yes.
  ‘‘Q. And at that point in time, did [Smith] say that
that is when he accidentally killed [the victim]?
  ‘‘A. Right. [Smith] said it was an accident.
  ‘‘Q. And he told you that at that point in time [the
petitioner] was not present?
  ‘‘A. [The petitioner] was not there. He left, went
upstairs, and he went—[Smith] went back downstairs
by himself.
  ‘‘Q. So [the petitioner] was not present when—
  ‘‘A. Was not present.
  ‘‘Q. —[the victim] was killed by [Smith]?
  ‘‘A. Correct.’’
   In its memorandum of decision, after disposing of
the petitioner’s Brady claims,7 the habeas court
addressed the petitioner’s ineffective assistance of
counsel claim. The court summarized the petitioner’s
claim as follows: ‘‘Essentially, the petitioner faults [Sky-
ers] for failing to obtain a copy of Reynolds’ statement,
to have Reynolds interviewed, and to call Reynolds as
a witness at the petitioner’s criminal trial. The putative
utility of Reynolds’ testimony would have been to
inform the jury that Smith never implicated anyone
else when he sought catharsis by painfully revealing to
Reynolds that he ‘accidentally’ killed the victim when
subduing her. The petitioner further submits that had
Reynolds so testified, then it is reasonably probable
that the jury would have acquitted the petitioner.’’ The
court proceeded to reject this claim.
  First, the court concluded that the petitioner could
not prevail on the ground that Skyers’ poor investigation
deprived the petitioner of the content of Reynolds’ state-
ment because, as it had found in denying the petitioner’s
Brady claims, Reynolds’ statement was incorporated,
verbatim, in an arrest warrant application, which Skyers
had received and reviewed shortly after having been
assigned as the petitioner’s criminal defense counsel.
Then, assuming, arguendo, that Skyers rendered defi-
cient performance by failing to call Reynolds as a wit-
ness at the petitioner’s criminal trial, the court con-
cluded that the petitioner failed to demonstrate
prejudice. The court found that Reynolds stated that
‘‘because Smith never mentioned coparticipants in the
shake-down of the victim when he killed her, Reynolds
assumed no one else was involved’’ in the victim’s mur-
der. (Emphasis in original.) The court determined that,
although Reynolds would have been permitted to testify
as to Smith’s ‘‘expiation’’ at the petitioner’s criminal
trial, evidence regarding Reynolds’ ‘‘assumption’’ that
no one other than Smith was involved in the victim’s
murder would have been inadmissible as a lay opinion
not based on personal knowledge. In addition, the court
determined that, had evidence of Smith’s confession to
Reynolds been introduced at the petitioner’s criminal
trial, it was highly improbable that the jury would have
drawn the inference that there were no other individuals
present when Smith killed the victim because of the
‘‘other damning evidence’’ presented against the peti-
tioner. Specifically, the court stated that (1) Russell
testified at the petitioner’s criminal trial that she was
in the basement of the Burton Street residence on the
night of the victim’s murder and (a) saw the victim
with the petitioner, Smith, and Daniel, (b) heard the
petitioner and the victim arguing about drugs, (c)
observed the petitioner choke the victim while Smith
pinned her arms down and Daniel removed her clothing,
and (d) heard the three men threaten the victim that
they were going to have sex with her ‘‘one way or
the other,’’ and (2) the petitioner’s written statement
following his arrest corroborated Russell’s testimony
and incriminated him, as he admitted that he grabbed
the victim by her neck and hit her and that Smith subse-
quently began to choke the victim, at which point she
‘‘started to go out . . . .’’ The court found that both
Smith’s confession to Reynolds and the petitioner’s
written statement were consistent to the extent that
Smith caused the victim’s death, and that ‘‘Reynolds’
memory of Smith’s confession lacked reference to oth-
ers, but it fail[ed] to exclude others, also.’’ For these
reasons, the court ‘‘retain[ed] high confidence in the
jury’s verdict despite the addition of Reynolds’ recollec-
tion [of Smith’s confession to Reynolds] to that mix.’’
   On appeal, the petitioner claims that the habeas court
erred in concluding that he failed to establish that Sky-
ers’ alleged deficient performance—namely, Skyers’
failure to investigate and call Reynolds as a witness at
the petitioner’s criminal trial and to present a defense
predicated on Reynolds’ statement and testimony—
prejudiced him.8 Specifically, the petitioner contends
that the evidence in the record establishes that Smith
told Reynolds that the petitioner was not in the base-
ment of the Burton Street residence with Smith when
Smith murdered the victim and, thus, the court’s factual
findings that Smith’s confession to Reynolds did not
exclude the presence of others at the time of the victim’s
death and that Reynolds merely assumed that the peti-
tioner was not present when the victim was murdered
were clearly erroneous. The petitioner further contends
that Smith’s confession would have exonerated the peti-
tioner of felony murder by establishing that Smith,
alone, murdered the victim and that the petitioner was
not present when the murder was committed.9 There-
fore, the petitioner asserts, there is a reasonable proba-
bility that the outcome of his criminal trial would have
been different had the jury been presented with Rey-
nolds’ statement and testimony from Reynolds regard-
ing Smith’s confession to Reynolds. The respondent
argues that the court’s findings are supported by the
record and that the court correctly concluded that the
petitioner failed to demonstrate prejudice, inter alia,
because it was not reasonably probable that evidence
regarding Smith’s confession to Reynolds, even if it had
been introduced at the petitioner’s criminal trial, would
have changed the outcome of the trial. We agree with
the respondent.10
                            A
  We first turn to the petitioner’s argument that the
habeas court’s factual findings that Smith’s confession
to Reynolds did not exclude the presence of others in
the basement of the Burton Street residence when
Smith killed the victim and that Reynolds only assumed
that no one else was with Smith when Smith killed the
victim are clearly erroneous. We are not persuaded.
   ‘‘[A] finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Ham v. Commis-
sioner of Correction, 187 Conn. App. 160, 173, 201 A.3d
1074, cert. denied, 331 Conn. 904, 202 A.3d 373 (2019).
   Contrary to the petitioner’s assertion, the evidence
in the record does not indicate that Smith told Reynolds
that the petitioner was not present when Smith mur-
dered the victim. Both Reynolds’ statement and Rey-
nolds’ testimony at Smith’s trial indicate that Smith
killed the victim, but neither suggests that Smith stated
to Reynolds that the petitioner was not present at the
time of the victim’s death. At the habeas trial, Reynolds’
testimony on direct examination, coupled with excerpts
of Reynolds’ testimony from Smith’s trial, indicate that
Reynolds ‘‘believe[d]’’ that the petitioner had nothing to
do with the victim’s murder, that Smith never implicated
the petitioner in the victim’s murder, that he had ‘‘never
heard’’ of the petitioner being involved in the victim’s
murder, that Smith never ‘‘mentioned’’ the petitioner
accompanying Smith when Smith murdered the victim,
that the petitioner was not present when the victim was
murdered ‘‘based on what [Smith] had said to [him],’’
and that Smith had returned to the basement alone after
Smith, the petitioner, and a third individual had exited
the basement at some point prior to the victim’s death.
None of the foregoing evidence reflects that Smith ever
stated to Reynolds that the petitioner was not present
at the time that Smith murdered the victim; instead, it
supports the court’s findings that Smith’s confession
did not exclude the presence of others at the crime
scene when Smith murdered the victim and that Rey-
nolds merely presumed that the petitioner was absent.
On redirect examination, the petitioner’s counsel asked
Reynolds explicitly whether Smith had told him that
the petitioner was not present when Smith murdered
the victim. Reynolds testified in response: ‘‘[The peti-
tioner] was not there. He left, went upstairs, and he
went—[Smith] went back downstairs by himself.’’ Rey-
nolds then reiterated that the petitioner ‘‘[w]as not pres-
ent’’ when Smith killed the victim. Notably, however,
Reynolds did not testify that Smith told him that the
petitioner was absent from the crime scene when the
victim died; rather, he repeated his prior testimony,
untethered to any particular statement by Smith, that
the petitioner was not present when Smith murdered
the victim.
  Following our careful review of the record, we con-
clude that the court’s findings that Smith’s confession
to Reynolds did not exclude the presence of others in
the basement of the Burton Street residence at the time
of the victim’s murder and that Reynolds assumed that
the petitioner was not with Smith when Smith murdered
the victim are amply supported by the evidence in the
record, and we are not left with a definite and firm
conviction that the court committed a mistake. Thus,
the court’s findings are not clearly erroneous.
                            B
  Having concluded that the habeas court’s findings
contested by the petitioner are not clearly erroneous,
we now address the petitioner’s claim that the court
erred in concluding that the petitioner failed to satisfy
the second prong of Strickland. This claim is unavailing.
   ‘‘When defense counsel’s performance fails the [first
prong of Strickland], a new trial is required if there
exists a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding
would have been different. . . . The question, there-
fore, is whether there is a reasonable probability that,
absent the errors, the [fact finder] would have had a
reasonable doubt respecting guilt. . . . A reasonable
probability is a probability sufficient to undermine con-
fidence in the outcome. . . . In assessing prejudice
under Strickland, the question is not whether a court
can be certain counsel’s performance had no effect on
the outcome or whether it is possible a reasonable
doubt might have been established if counsel acted
differently. . . . Instead, Strickland asks whether it is
reasonably likely the result would have been different.
. . . The likelihood of a different result must be sub-
stantial, not just conceivable.’’ (Citation omitted; inter-
nal quotation marks omitted.) Dupigney v. Commis-
sioner of Correction, 183 Conn. App. 852, 859, 193 A.3d
1274, cert. denied, 330 Conn. 942, 195 A.3d 1135 (2018).
   We agree with the habeas court that the petitioner
failed to demonstrate that he was prejudiced by Skyers’
alleged deficient performance because, even if Smith’s
confession to Reynolds had been presented to the jury
at the petitioner’s criminal trial, there is no reasonable
probability that the outcome of the trial would have
been different. Russell testified at the petitioner’s crimi-
nal trial, inter alia, that she observed the petitioner
choking the victim in the basement of the Burton Street
residence alongside Smith and another individual. In
addition, in a written statement to the police, the peti-
tioner admitted to grabbing the victim by the neck and
hitting her, and he observed Smith choke the victim
until ‘‘she started to go out . . . .’’ As the court reason-
ably determined, Russell’s testimony and the petition-
er’s written statement constituted ‘‘damning evidence’’
inculpating the petitioner for felony murder. Moreover,
as we concluded in part II A of this opinion, the court
found, without error, that Smith’s confession to Rey-
nolds did not exclude the presence of others, which
would include the petitioner, at the time that Smith
murdered the victim. As the court further found, Smith’s
confession corroborated the petitioner’s account that
Smith caused the victim’s death. Given the totality of the
incriminating evidence introduced at the petitioner’s
criminal trial, we are not convinced that Smith’s confes-
sion to Reynolds would have affected the jury’s verdict
and, thus, the petitioner has failed to undermine our
confidence in the outcome of his criminal trial.
  In sum, we conclude that the habeas court properly
determined that the petitioner failed to establish that
he was prejudiced by Skyers’ alleged deficient perfor-
mance. Therefore, the court did not abuse its discretion
in denying the petitioner’s petition for certification to
appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
    We deem the petitioner’s state constitutional claims abandoned because
he has failed to provide an independent analysis under our state constitution.
See Ham v. Commissioner of Correction, 187 Conn. App. 160, 173 n.3, 201
A.3d 1074, cert. denied, 331 Conn. 904, 202 A.3d 373 (2019).
  2
    General Statutes § 53a-54c was amended by No. 15-211, § 3, of the 2015
Public Acts, which made changes to the statute that are not relevant to this
appeal. For purposes of clarity, we refer to the current revision of the statute.
  3
    On April 18, 2017, the petitioner filed his first amended petition for a
writ of habeas corpus.
  4
    The evidence introduced at the habeas trial reflects that the petitioner
was also known as ‘‘Pretty Rick’’ and that Smith was also known as ‘‘Smooth.’’
For purposes of clarity, we refer to them as the petitioner and Smith,
respectively, throughout this opinion.
  5
    With respect to the victim’s murder, Smith was charged with murder in
violation of § 53a-54a (a) and felony murder in violation of § 53a-54c. Follow-
ing trial, Smith was convicted of both counts and, subsequently, the trial
court sentenced him to sixty years of incarceration. Our Supreme Court
affirmed Smith’s judgment of conviction on appeal. See State v. Smith, 313
Conn. 325, 360, 96 A.3d 1238 (2014).
   6
     The transcript of Reynolds’ testimony at Smith’s trial reflects that Rey-
nolds testified that ‘‘they brought Boo-Boo down there and they – they –
had sex with him for drugs.’’ (Emphasis added.) Reynolds’ subsequent
testimony suggests, however, that it was the victim, not ‘‘Boo-Boo,’’ who
was brought to the basement and with whom the petitioner, Smith, and
‘‘Boo-Boo’’ had sex.
   7
     In counts one and two of the second amended petition, the petitioner
alleged that the state violated Brady by failing to disclose Reynolds’ state-
ment to the petitioner. In its memorandum of decision, the habeas court
rejected those claims, determining that Reynolds’ statement, verbatim, was
contained in an arrest warrant application, which Skyers had received and
reviewed shortly after he had been assigned as the petitioner’s criminal
defense counsel. The petitioner does not challenge on appeal the portion
of the judgment denying his Brady claims.
   8
     The petitioner does not claim on appeal that the habeas court erred in
rejecting his specific argument that Skyers rendered ineffective assistance
by conducting an inadequate investigation that deprived the petitioner of
the content of Reynolds’ statement.
   9
     General Statutes § 53a-54c provides: ‘‘A person is guilty of murder when,
acting either alone or with one or more persons, such person commits or
attempts to commit robbery, home invasion, burglary, kidnapping, sexual
assault in the first degree, aggravated sexual assault in the first degree,
sexual assault in the third degree, sexual assault in the third degree with a
firearm, escape in the first degree, or escape in the second degree and, in
the course of and in furtherance of such crime or of flight therefrom, such
person, or another participant, if any, causes the death of a person other
than one of the participants, except that in any prosecution under this
section, in which the defendant was not the only participant in the underlying
crime, it shall be an affirmative defense that the defendant: (1) Did not
commit the homicidal act or in any way solicit, request, command, impor-
tune, cause or aid the commission thereof; and (2) was not armed with a
deadly weapon, or any dangerous instrument; and (3) had no reasonable
ground to believe that any other participant was armed with such a weapon
or instrument; and (4) had no reasonable ground to believe that any other
participant intended to engage in conduct likely to result in death or serious
physical injury.’’
   10
      We observe that ‘‘[a] court need not determine whether counsel’s perfor-
mance was deficient before examining the prejudice suffered by the [peti-
tioner] as a result of the alleged deficiencies. . . . If it is easier to dispose
of an ineffective claim on the ground of lack of sufficient prejudice . . . that
course should be followed.’’ (Internal quotation marks omitted.) Dupigney
v. Commissioner of Correction, 183 Conn. App. 852, 860, 193 A.3d 1274,
cert. denied, 330 Conn. 942, 195 A.3d 1135 (2018). Here, as it was permitted
to do, the habeas court assumed, arguendo, that Skyers’ performance was
deficient and proceeded to consider whether the petitioner had demon-
strated prejudice. Thus, although the parties, in their respective appellate
briefs, have analyzed whether Skyers’ performance was deficient, we need
not address the performance prong of Strickland on appeal. Id. We briefly
note, however, that the petitioner’s proposed theory of defense predicated
on Reynolds’ statement and testimony—that the petitioner, although present
at the Burton Street residence on the night of the victim’s murder, was not
with Smith in the basement when Smith murdered the victim—would have
wholly contradicted the theory of defense presented by the petitioner, based
on his own testimony, that he was not at the Burton Street residence at all
that night.